FILED
                     UNITED STATES COURT OF APPEALS
                                                                              AUG 07 2015
                             FOR THE NINTH CIRCUIT                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS




BLACK MESA WATER COALITION;                       No. 12-16980
DINE HATAALII ASSOCIATION; TO
NIZHONI ANI; DINE ALLIANCE; C-                    D.C. No. 3:11-cv-08122-GMS
AQUIFER FOR DINE; SIERRA CLUB;                    District of Arizona,
CENTER FOR BIOLOGICAL                             Prescott
DIVERSITY; NATURAL RESOURCES
DEFENSE COUNCIL,
                                                  ORDER
              Plaintiffs - Appellants,

 v.

SALLY JEWELL, in her official capacity
as U.S. Secretary of the Interior,

              Defendant - Appellee.


Before: GOULD and WATFORD, Circuit Judges and OLIVER,* Chief District
Judge.

      The mandate that issued on March 23, 2015 is recalled. The parties’ joint

motion to dismiss the appeal, CM-ECF 44, is GRANTED and the appeal is

DISMISSED. Because a live controversy existed when we rendered our opinion,

and its precedent may provide guidance to the involved agency or to parties or

other panels in future cases, the panel exercises its discretion not to vacate the


       *
             The Honorable Solomon Oliver, Jr., Chief District Judge for the U.S.
District Court for the Northern District of Ohio, sitting by designation.
opinion filed January 26, 2015. U.S. Bancorp Mortgage Co. v. Bonner Mall

P’ship, 513 U.S. 18 (1994). The mandate shall reissue forthwith.




                                        2